370 F.Supp.2d 1357 (2005)
In re REFORMULATED GASOLINE (RFG) ANTITRUST & PATENT LITIGATION
No. MDL-1671.
Judicial Panel on Multidistrict Litigation.
May 4, 2005.
*1358 Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN,[*] J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation presently consists often actions: six actions in the Northern District of California, three actions in the Central District of California and one action in the Southern District of California.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by Union Oil Company of California (Unocal) to centralize these actions in the Central District of California for coordinated or consolidated pretrial proceedings. All responding parties either join in the motion, agree that centralization is appropriate, or do not oppose the motion.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact, and that centralization in the Central District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions arising out of Unocal's participation in California Air Resources Board's adoption of RFG regulations which overlapped Unocal's RFG patents. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery, prevent inconsistent pretrial rulings (especially with respect to questions of class certification), and conserve the resources of the parties, their counsel and the judiciary.
The Panel is persuaded that the Central District of California is an appropriate transferee district for this litigation. We note that i) actions are pending in this *1359 district before Judge Christina A. Snyder who is already familiar with many of the factual and technical issues involved in these actions, and ii) Unocal is headquartered within this district and documents and witnesses will likely be found there.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions on the attached Schedule A pending outside the Central District of California are transferred to the Central District of California and, with the consent of that court, assigned to the Honorable Christina A. Snyder for coordinated or consolidated pretrial proceedings with the actions pending there.

SCHEDULE A
MDL-1671  In re Reformulated Gasoline (RFG) Antitrust & Patent Litigation
Central District of California
Caleb Kleppner, et al. v. Union Oil Co. of California, et al., C.A. No. 2:04-8795
Yolanda Acosta v. Union Oil Co. of California, et al., C.A. No. 2:04-9600
Anthony Dark v. Union Oil Co. of California, et al., C.A. No. 2:04-9602
Northern District of California
Stephen Buckser v. Union Oil Co. of California, C.A. No. 3:04-4755
Asher Rubin, et al. v. Union Oil Co. of California, C.A. No. 3:04-4799
Gail Harper v. Union Oil Co. of California, C.A. No. 3:04-5126
Jennifer Haro v. Union Oil Co. of California, C.A. No. 3:04-5234
Corey Rosen v. Union Oil Co. of California, C.A. No. 3:04-5235
Michelle Sullivan v. Union Oil Co. of California, C.A. No. 3:04-5236
Southern District of California
Michael Shames v. Union Oil Co. of California, et al., C.A. No. 3:04-2460
NOTES
[*]   In light of the fact that Judge Jensen could be a member of the putative class(es) in this litigation, he has filed with the Clerk of the Panel a formal renunciation of any claim that he might have as a putative class member, thereby removing any basis for his disqualification on this ground.
[1]  Included in the Section 1407 motion was an additional action  Carlos Lossada v. Union Oil Co. of California, C.D. California, C.A. No. 2:04-9598  which has been recently remanded to California state court. Accordingly, inclusion of this action in Section 1407 proceedings is moot.

The Panel has been notified that two potentially related actions have recently been filed in the Central District of California. These actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).